Case 2:17-md-02789-CCC-MF Document 438 Filed 08/05/19 Page 1 of 2 PageID: 17339



                         IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   NEWARK DIVISION


  IN RE: PROTON-PUMP INHIBITOR                                 2:17-md-2789 (CCC)(MF)
  PRODUCTS LIABILITY LITIGATION                                      (MDL 2789)
  (NO. II)

  This Document Relates to: ALL ACTIONS                           AUGUST 13, 2019
                                                               STATUS CONFERENCE
                                                             JOINT STATUS REPORT AND
                                                                PROPOSED AGENDA




         Pursuant to Your Honor’s Order of July 11, 2019 (Dkt. No. 394), the parties hereby submit

 their   Joint     Status    Report         and   Proposed     Agenda   in   advance     of   the

 August 13, 2019 Status Conference.

   I.    STATUS REPORT

         At the time of this filing, approximately 13,269 potentially related actions with 13,297

 plaintiffs are pending in federal court.

         Currently, approximately 141 related state court actions/plaintiffs are pending in the

 Delaware Superior Court, New Castle County, before Judge John A. Parkins, 68 related state court

 actions/plaintiffs are pending in the Circuit Court of Cook County, Illinois before Judge Brendan

 A. O’ Brien, 47 related state court actions/plaintiffs are pending in New Jersey state courts in

 Bergen, Middlesex and Camden Counties before various Judges, 1 related action/plaintiff is

 pending in New York Supreme Court in New York County, and 22 related actions/plaintiffs are

 pending in the Court of Common Pleas, Hamilton County, Ohio before Judge Sylvia Hendon.
  II.    PROPOSED AGENDA FOR AUGUST 13, 2019 STATUS CONFERENCE

         The Parties have met and conferred and propose the following Agenda:

                Plan to Select Bellwether Cases
Case 2:17-md-02789-CCC-MF Document 438 Filed 08/05/19 Page 2 of 2 PageID: 17340



               Amending CMO 21 following entry of a bellwether plan so as to extend appropriate
                related deadlines

               Tolling Issues / Defendants’ Motions To Dismiss Related to Cases on the Tolling
                Agreement [Dkt. Nos. 314, 317, 336, 339, 365, 366, 369, 370, 371, 386, 393]

               Pending Plaintiff-Specific Defendants’ Motions to Compel, Plaintiffs’ Motions to
                Withdraw, and Plaintiffs’ Motion to Sever (Averhart)

               Defendants’ Previous Request for Clean-Up CMO

               Court’s Entry of PSC’s Uncontested Motion for Issuance of Commissions via
                Letters Rogatory [Dkt. No. 338]

               PEC’s Motion to Challenge Privilege Claims [Dkt. No. 388]

               AZ’s Motion to Compel Death Certificates [Dkt. No. 395]

               Report on Depositions & PSC Request for a Special Master

               Update on Document Productions

                       SAS Productions

                       Supplementation of Regulatory Files

               Defendants’ Request that Court Enforce JPML Limitations on MDL Scope and
                Exclude Gastric Cancer Cases and Plaintiffs’ Request that such cases remain in the
                MDL [Dkt. Nos. 372 and 385]

               PSC’s Forthcoming Request to Add Additional PSC Members

  III.   TELEPHONIC MONITORING OF THE CASE MANAGEMENT CONFERENCE

 As instructed by the Court, counsel has arranged for a telephonic conference line so interested
 attorneys can monitor the proceedings. Dial-in information is as follows:

 Dial In: (888) 808-6929
 Access Code: 9945288#

 Note that the status conference is scheduled to begin at 11 a.m. eastern.

 Dated: August 5, 2019


                                                  2
